         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


     COMPETITIVE ENTERPRISE INSTITUTE,

                  Plaintiff,

          v.                                                   Civ. A. Nos. 17-2032 (APM)
                                                                            17-2438 (APM)
     U.S. DEPARTMENT OF STATE,

                  Defendant.


               REPLY IN SUPPORT OF DEFENDANT’S CROSS-MOTION
                      FOR PARTIAL SUMMARY JUDGMENT

        Defendant respectfully submits this Reply in Support of Its Cross-Motion for Summary

Judgment. The Court should grant Defendant’s Cross-Motion because the Legal Memo in

question satisfies all of the elements of the deliberative-process and attorney-client privileges.

Contrary to Plaintiff’s argument, the Legal Memo does not constitute the State Department’s

(“State”) “working law” on the “legal form” of the Paris Climate Change Agreement (the “Paris

Agreement”). Moreover, State never officially acknowledged release of the Legal Memo

through an official and authorized disclosure such that it should be deemed to have waived its

valid privileges over the document.

                                             Argument

I.      The Legal Memo Satisfies All of the Elements of the Deliberative-Process and
        Attorney-Client Privileges.

        The State Department’s (“State” or “Agency”) regulations that address the C-175 action

memo process may appear complicated to an outside observer, but the issue presented by this

case is straightforward. The document in question is a confidential legal memorandum prepared

by the Office of the Legal Adviser (the “Legal Adviser”) that was attached to a C-175 action
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 2 of 11




memorandum from the Special Envoy for Climate Change. The Legal Memo was provided for

the purpose of providing legal advice in connection with a C-175 action memo that requested a

final agency decision from the Secretary of State (“Secretary”) on whether to sign and join the

Paris Agreement on behalf of the United States.

       The Legal Memo was prepared by the Legal Adviser for the purpose of providing the

Secretary confidential legal advice that the Legal Adviser deemed relevant to that final decision.

State’s evidence establishes that the Legal Memo satisfies all of the elements of the deliberative-

process privilege. It was prepared by the Legal Adviser as part of State’s internal deliberative

process that the Agency used to reach a final decision by the Secretary on whether and how to

join the Paris Agreement. Indeed, it is precisely the type of pre-decisional, deliberative

communication that the privilege is designed to protect. Further, the Legal Memo is a

quintessential attorney-client communication. A formal Legal Memo of this type is at the very

core of the legal advice that agency attorneys and clients expect to be immune from disclosure in

civil discovery or in response to a Freedom of Information Act (“FOIA”) request. Plaintiff’s

only arguments against the application of the attorney-client privilege—failure to prove

confidentiality and public disclosure—are easily rebutted.

II.    State Did Not Adopt the Legal Memo As Its Working Law.

               The Selection of the “Legal Form” of an Agreement Is Part of the Decision to
               “Join” or “Conclude” the Agreement.

       Plaintiff concedes that the Secretary decides whether to join an agreement, but contends

that by the time the C-175 action memo was transmitted to the Secretary, the Legal Adviser had

already made a final decision on legal form of the agreement. Plaintiff is incorrect. Through the

C-175 action memorandum, the Secretary was being asked to make two separate decisions

related to the conclusion of the Paris Agreement. Suppl. Stein Decl. ¶ 12 (Jan. 31, 2020)


                                                  2
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 3 of 11




(Ex. 2).1 First, the decision to “sign” the agreement, and second, the decision to “join” the

agreement as an executive agreement and deposit an instrument expressing the United States’

consent to be bound by it. Id. In other words, the request to “join” the Agreement was a request

to the Secretary for authority to join the Paris Agreement without the advice and consent of the

Senate, i.e., as an executive agreement instead of as a treaty. Id. The recommendation made by

the Special Envoy was thus to “join” the Agreement through a particular form, and the role of the

Legal Adviser was to provide advice to the decisionmaker as to the legal availability of that

course of action. Thus, the question of what “legal form” should be used to join the Paris

Agreement was squarely put before the Secretary of State, and had not been decided beforehand.

                The Legal Adviser Could Not Decide Whether and How to Join the Paris
                Agreement.

        The Legal Adviser did not make, nor did he have the authority to make, a final decision

on the proper “legal form” of the Paris Agreement. Within the State Department, all aspects of

that agreement, including whether or not Senate advice and consent would be sought, i.e., the

“legal form,” could only be approved and decided by the Secretary or one of the few specified

State Department officials with delegated authority. See 1st Stein Decl. ¶ 34 (Ex. 1). Plaintiff

attempts to reframe the Legal Adviser’s advice as to which legal form was legally permissible as

a decision that was made by the Legal Adviser. Were the Court to accept Plaintiff’s argument

that the Legal Memo represented the Agency’s final decision on the matter, that would mean that

conceivably every legal memo written by a government attorney for an agency client represents a

final decision on what legal advice to give. That is plainly not the type of memo that should be



1
 The first Stein declaration fully demonstrates that State’s withholding of the Legal Memo was proper,
but State offers the Supplemental Stein Declaration to clarify the record in response to a few specific
arguments that Plaintiff raised in its Opposition to Defendant’s Cross-Motion (“Pl.’s Opp.”).


                                                    3
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 4 of 11




excluded from the deliberative-process privilege as the Agency’s “working law.” Nor should

this argument overcome the Agency’s valid invocation of the attorney-client privilege.

       For example, suppose an agency attorney prepares for his or her agency client in

connection with an ongoing litigation matter a confidential settlement recommendation memo

(which for the sake of consistency we will call the “legal memo”). The attorney’s legal memo

contains a detailed legal analysis of the case, including the attorney’s views on the agency’s

potential liability, the risks of further litigation, or any number of issues relating to the proposed

settlement that the attorney wants to bring to the client’s attention. The attorney includes with

the legal memo a draft settlement agreement and a separate “action memo,” which is essentially

a stand-alone document with a signature line that the settlement official will sign and date if he

or she approves the settlement. If the client accepts the lawyer’s advice and approves the

settlement agreement, that obviously does not mean that the client agrees with every point in the

legal memo. The client may reach the same conclusion, but for different reasons. Under that

circumstance, should the Court order disclosure of the legal memo as the agency’s final decision

on the matter? Of course not.

       Moreover, the fact that the Secretary did not prepare a separate document to memorialize

why he thought his action was legal does not convert the Legal Memo into the Agency’s working

law. See Pl.’s Opp. at 10-11. Officials seldom issue written legal justifications for their actions.

And they certainly are not required to draft a legal justification for their actions to preserve the

confidentiality of legal advice that they may have received from an attorney during the Agency’s

deliberative process. In the above scenario, if the settlement official agrees with the attorney’s




                                                   4
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 5 of 11




recommendation to settle the case, the official will likely simply sign the action memo and

settlement agreement and return them to the attorney.2

        The Secretary was not bound to follow the recommendation provided by the Special

Envoy, nor could the Legal Adviser dictate a decision that the Secretary would have been bound

to follow. Assuming the legal advice rendered was that the agreement could be concluded as an

executive agreement, that meant that there were two legally permissible options. As Plaintiff

acknowledges, the Special Envoy still could have recommended and the Secretary still could

have decided to submit the Paris Agreement to the Senate for advice and consent. In other

words, the legal advice provided concerning the permissible legal forms for the Paris Agreement

cannot possibly have embodied the Agency’s final decision about what legal form to use to enter

the agreement. As explained in Stein’s first declaration, that ultimate decision could be based

upon consideration of a variety of policy factors. See 1st Stein Decl. ¶ 37 (“11 FAM 723.3

makes clear that for some agreements there will be more than one “constitutionally authorized”

procedure, and lists other criteria that may be considered in deciding which approach ultimately

to take. Many of these are not strictly legal considerations, such as “the preferences of the

Congress as to a particular type of agreement,” “the degree of formality desired for an

agreement,” and “the need for prompt conclusion of an agreement.”).




2
 Although Plaintiff never made a formal motion for discovery in this case, Plaintiff asserts, without citing
any relevant authority, that it would be entitled to obtain discovery on the immaterial and irrelevant issue
of whether the Secretary created a separate memo explaining the Agency’s decision as to why the Paris
Agreement was concluded as an executive agreement rather than a treaty. Discovery generally is not
available when, as here, “an agency’s declarations are reasonably detailed, submitted in good faith and the
court is satisfied that no factual dispute remains.” Schrecker v. DOJ, 217 F. Supp. 2d 29, 35 (D.D.C.
2002).


                                                     5
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 6 of 11




               The Fact That the Legal Adviser Did Not Present a Separate Memorandum
               for Decision by the Secretary Proves Nothing.

       Plaintiff devotes many pages of its Opposition brief attempting to prove that State

misunderstands its own regulations that address the C-175 action memo process. Indeed,

Plaintiff’s argument that the Legal Memo must be disclosed as the Agency’s working law rests

almost entirely on this theory. According to Plaintiff’s argument, because the Legal Adviser did

not transmit a separate memorandum to the Secretary pursuant to 11 FAM 723.4(b) (which

Plaintiff calls the “question memo process,” though this terminology is nowhere used in the

relevant sections of the Foreign Affairs Manual) the Court may infer that the Legal Adviser had

already made a formal and final decision on the legal form to be used for the agreement, despite

his lack of authority to do so. See, e.g., Pl.’s Opp. at 3-4, 12. Plaintiff’s convoluted

interpretation of State’s regulations does not prove that State ever formally adopted the Legal

Memo as its working law.

       As already explained at length in Defendant’s opening memorandum, statement of facts,

and supporting evidence, the fact that the Legal Adviser did not separately prepare and transmit

to the Secretary a memo under Section 723.4(b) is simply immaterial to the final decision at

issue in this case. Whether or not the Legal Adviser prepares such a memo to seek separate

guidance on the legal form to be used before a bureau provides its recommendation on joining an

agreement, the relevant bureau must still transmit an action memo to the Secretary or other

proper authority requesting formal authorization to negotiate or conclude a treaty or other

international agreement. See Mem. in Supp. of Def.’s Mot. for Partial Summ. Jt. (“Def. Mem.”)

at 22 (ECF No. 32-1). A decision does not become final (indeed no decision has been made at

all) until the Secretary or the Secretary’s designee approves a recommended action. 1st Stein

Decl. ¶ 31.


                                                  6
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 7 of 11




       Plaintiff contends that Defendant “barely even mentions the existence of the question

memo process in 11 FAM 723.4(b),” as if to suggest that Defendant is trying to hide the ball.

See Pl.’s Opp. at 9-10. But in fact, Stein’s first declaration addresses this specific issue in detail.

See 1st Stein Decl. ¶ 39. Among other things, the first Stein declaration made clear that when “a

separate memo [under 11 FAM 723.4(b)] is not sent to the decision maker, this does not signify

that the Department has come to a final decision on any aspect of an agreement before following

the C-175 process.” Id. “Only the Secretary or his or her designee would have the authority to

make the determination to proceed with concluding an agreement as a treaty or an international

agreement other than a treaty.” Id. Defendant devoted an entire page of its brief to further

explain the differences in the two processes and why Plaintiff is simply mistaken that the Legal

Adviser had already decided the legal form of the Paris Agreement before the C-175 action

memo was sent to the Secretary. See Def.’s Mem. at 22.

       Plaintiff contends that the Legal Memo constitutes the Agency’s working law on the

proper legal form of the Paris Agreement. But Plaintiff has not shown, as it must to prevail on

that argument, that State ever formally (or even informally) adopted the Legal Memo as its final

law or policy on that issue. See Elec. Frontier Found. v. DOJ, 890 F. Supp. 2d 35, 45 (D.D.C.

2012) (citations omitted) (in determining whether a document has in fact been adopted by an

agency such that it constitutes the agency’s working law, the court must examine the function

and significance of the document in the agency’s decision-making process, and this type of

determination is necessarily fact-dependent). To the contrary, State’s evidence conclusively

shows that in the context of the particular facts of this case and based on its own applicable

regulations that it did not consider the Legal Memo to constitute a final decision on the “legal




                                                   7
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 8 of 11




form” that would be used for the Paris Agreement. Thus, Plaintiff fails to establish that State

adopted the Legal Memo as its working law on the “legal form” of the Paris Agreement.

III.   State’s Declaration Satisfies the Personal Knowledge Requirement of Rule 56.

       Plaintiff argues that State’s evidence is not “credible” because Mr. Stein is not an

“expert” on the “conclusion of law as to who the decision-maker was.” See Pl.’s Opp. at 8.

Because this is a FOIA matter, Defendant was not required to designate, nor did it designate, Mr.

Stein as an “expert witness” under Federal Rules of Evidence 702, 703, and 705. See, e.g., Local

Civil Rule 26.2(a)(9) (exempting FOIA actions from the initial disclosure requirements of

Federal Rule 26(a)(1)). Even were this a different type of case, expert testimony that consists

purely of “legal conclusions” cannot properly assist the trier of fact in either understanding the

evidence or in determining a fact in issue, and thus is not admissible. See Pl.’s Opp. at 8 n.21

(citing Fed. R. Evid. 701; Burkhart v. WMATA, 112 F.3d 1207, 1212 (D.C. Cir. 1997)).

       In a FOIA case at summary judgment, an affidavit or declaration from an Agency

employee who is familiar with the documents at issue satisfies the personal knowledge

requirement for summary judgment declarations. See Fed. R. Civ. P. 56(c)(4) (requirement that

affidavit or declaration provided in support of motion for summary judgment must be made upon

personal knowledge); Inst. for Pol’y Stud. v. CIA, 885 F. Supp. 2d 120, 134 (D.D.C. 2012)

(denying plaintiff’s motion to strike portions of agency’s declarations for lack of personal

knowledge because “[a] declarant is deemed to have personal knowledge if he has a general

familiarity with the responsive records and procedures used to identify those records”).

       An agency declarant is also permitted to convey the knowledge of other individuals

within the Agency who have provided them information, and frequently do so. See, e.g., Cucci

v. DEA, 871 F. Supp. 508, 513 (D.D.C. 1994) (finding that declarant “had the requisite personal



                                                 8
         Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 9 of 11




knowledge based on her examination of the records and her discussion with a representative of

the [state police]” to attest that information was provided with express understanding of

confidentiality). Both of Mr. Stein’s declarations make clear that his statements are based “upon

information furnished to [him] in the course of [his] official duties.” See 1st Stein Decl. ¶ 2;

Suppl. Stein Decl. ¶ 2. Indeed, agencies typically meet their burden of justifying non-disclosure

by submitting an affidavit or declaration, possibly in conjunction with a Vaughn index, that

identifies the documents at issue and explains why they fall under the claimed exemptions.

See, e.g., 28 U.S.C. § 1746 (2019) (providing for use of unsworn declarations under penalty of

perjury); Am. Civil Liberties Union (“ACLU”) v. DOD, 628 F.3d 612, 619 (D.C. Cir. 2011).

Summary judgment may be granted solely on the basis of agency affidavits in a FOIA case

when, as here, they are reasonably detailed and describe the withheld information in a factual

and non-conclusory manner. ACLU, 628 F. 3d at 619. Thus, Mr. Stein’s declaration satisfies the

personal knowledge requirements of Rule 56 and FOIA.

IV.    An Unauthorized Leak Does Not Override an Agency’s Legitimate Withholding of a
       Record Exempt Under FOIA.

       Finally, Plaintiff asserts that after it filed its motion for partial summary judgment it came

into possession of a document that “appears” to be an authentic copy of the Legal Memo. Pl.’s

Opp. at 17. As explained below, the Court should reject Plaintiff’s argument that the public

domain doctrine vitiates State’s valid and continuing privilege claims. Id. at 17-20.

       State offers in support of this Reply a Supplemental Declaration from Eric Stein to

address these new allegations. See Suppl. Stein Decl. ¶¶ 3-9. As Mr. Stein explains, “[t]he State

Department does not confirm or deny the authenticity of this purportedly leaked document, as

the content of the authentic memorandum of law is subject to the deliberative process and

attorney-client privileges.” Id. ¶ 8. State never authorized a release of the authentic Legal


                                                 9
        Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 10 of 11




Memo in dispute in this case and, accordingly, has not waived its privileges over its content. Id.

¶ 9. The Legal Memo was only authorized to be shared with staff members of State and other

Executive Branch components with a need to reference the information as part of their job duties,

such as in connection with the deliberative process that Mr. Stein described in his original

declaration. Id. “The personnel who were given access to the document for these legitimate

purposes were not authorized to distribute it for other purposes or to individuals outside the

Executive Branch.” Id.

       “If the government has officially acknowledged information, a FOIA plaintiff may

compel disclosure of that information even over an agency’s otherwise valid exemption claim.”

ACLU, 628 F.3d at 620 (citations omitted). “For information to qualify as ‘officially

acknowledged,’ it must satisfy three criteria: (1) the information requested must be as specific as

the information previously released; (2) the information requested must match the information

previously disclosed; and (3) the information requested must already have been made public

through an official and documented disclosure.” Id. at 620-21 (finding that information

contained in nongovernment organization’s report, which was not released pursuant to

government declassification process, but rather was leaked to journalist, was not “officially

acknowledged,” and thus did not support compelled disclosure under FOIA over agencies’

claimed exemptions); see also Afshar v. Dep’t of State, 702 F.2d 1125, 1130 (D.C.Cir.1983) (a

leak cannot constitute official acknowledgement); Protect Democracy Project, Inc. v. DOD, 320

F. Supp. 3d 162, 178 (D.D.C. 2018) (an anonymous leak is presumptively an unofficial and

unsanctioned act for purposes of considering whether a document was officially acknowledged

by the government, such that it would waive a privilege otherwise protecting that document from

disclosure).



                                                10
        Case 1:17-cv-02032-APM Document 39 Filed 01/31/20 Page 11 of 11




       In this case, Plaintiff has not claimed that the document in its possession was released

through an official and documented disclosure. Suppl. Stein Decl. ¶¶ 4-9. Moreover, State

neither confirms nor denies the authenticity of the purportedly leaked document. Id. ¶ 8. Thus,

the document that Plaintiff attached to its Opposition meets none of the three criteria that must be

satisfied in this Circuit for a document to qualify as “officially acknowledged” by the

Government. See ACLU, 628 F.3d at 620. In this circumstance, therefore, the Court should not

compel disclosure of the Legal Memo over State’s otherwise valid exemption claims.

                                            Conclusion

       For these reasons, and those set forth in Defendant’s Cross-Motion for Partial Summary

Judgment, Defendant respectfully requests that the Court grant Defendant’s Cross-Motion and

deny Plaintiff’s Motion, and enter partial summary judgment in Defendant’s favor.



Dated: January 31, 2020                       Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. Bar 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar 924092
                                              Chief, Civil Division

                                      By:      /s/ Daniel P. Schaefer
                                              DANIEL P. SCHAEFER
                                              D.C. Bar 996871
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2531
                                              Daniel.Schaefer@usdoj.gov

                                              Counsel for Defendant




                                                11
